United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60268
                           Summary Calendar



MANUEL WAFIQ,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                          --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A29 578 621
                          --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Manuel Wafiq, a native and citizen of Israel, petitions for

review of the decision of the Board of Immigration Appeals (BIA)

summarily affirming without opinion the immigration judge’s (IJ)

denial of Wafiq’s motion to reopen as untimely.     Wafiq argues

that the summary disposition procedure of the BIA violates the

Administrative Procedure Act because the procedure “results in

arbitrary and capricious decision-making.”    He also asserts that

the IJ improperly relied on evidence outside of the record to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60268
                                -2-

refute Wafiq’s claim that he did not receive notice of his 1989

hearing.

     This court reviews the denial of a motion to reopen for

abuse of discretion.   Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th

Cir. 2005).   Wafiq does not challenge the IJ’s determination that

his motion to reopen, which was not filed until July 22, 2004,

was untimely.   Wafiq’s failure to challenge the conclusion that

his motion to reopen was time-barred is the same as if he had not

appealed that aspect of the BIA’s decision.    See Soadjede v.

Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).     Consequently, he

has not shown that the IJ’s ruling was an abuse of discretion,

much less arbitrary and capricious.   Nor has shown that he

suffered any prejudice by the IJ’s reference to the comments made

by Wafiq’s former counsel at the 1989 hearing.    Accordingly,

Wafiq’s petition for review is DENIED.